NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50211

                Plaintiff-Appellee,             D.C. No. 3:18-cr-05419-LAB-1

 v.
                                                MEMORANDUM*
JULIE MORENO-GUZMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Julie Moreno-Guzman appeals from the district court’s judgment and

challenges the 78-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Moreno-Guzman contends that the district court procedurally erred by

failing to consider adequately or discuss her arguments for a below-Guidelines

sentence. The district court did not plainly err. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The record reflects that the

district court expressly considered Moreno-Guzman’s mitigating arguments but

explained that a within-Guidelines sentence was nonetheless warranted in light of

the aggravating factors. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc). The fact that the court did not give more substantial weight to the

mitigating factors does not mean that it did not consider them.

      AFFIRMED.




                                          2                                   19-50211